DENIED and Opinion Filed May 3, 2019




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00335-CV

                            IN RE HOPE CHARITIES, INC., Relator

                   Original Proceeding from the 44th Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 18-13404

                                  MEMORANDUM OPINION
                            Before Justices Bridges, Osborne, and Carlyle
                                     Opinion by Justice Bridges
        In this original proceeding, relator Hope Charities, Inc. complains of a February 10, 2019

order granting a Rule 202 deposition of relator’s corporate representative. To be entitled to

mandamus relief, a relator must show both that the trial court has clearly abused its discretion and

that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relator has not shown

a clear abuse of discretion. Accordingly, we deny relator’s petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).



                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE

190335F.P05